 

 

&
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

FILED

U.S. District Court for the Northern District Of Illinois
Appearance Form for Pro Se Litigants FEB 11 2020”

—FTHOMAS-G-BRUTON

 

CLERK, U.S. DISTRICT COURT

Information entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT Ic

‘i aL Labbe
Kes 7 we ‘ns = \ fpsdurd 1 :20-cv-00982
Case Title: pehen ve areen Judge Matthew F. Kennelly

 

Magistrate Judge Sunil R. Harjani

An appearance is hereby filed by the undersigned as a pro se litigant:

Name: Keot * Ne) | Lo lel \
Street Address: _| \? by, MaeviceyT ST. “Box \4 o
City/State/Zip: Saye auic, Dl. Gost oa

Phone Number: (ec 806- UWS- 39750

2-2

Signature Executed on (date)

 

 

REQUEST TO RECEIVE NOTICE THROUGH E-MAIL

If you check the box below and provide an e-mail address in the space provided, you will receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mail address if you do not check it frequently.

wl | request to be sent notices from the court via e-mail. | understand that by making this request, |
am waiving the right to receive a paper copy of any electronically filed document in this case. |
understand that if my e-mail address changes | must promptly notify the Court in writing.

KLOB \QLO < Valen. cam

E-Mail Address (Please PRINT legibly.)

Rev. 06/23/2016

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
